HEDRICK, Judge.
This is an appeal from an order allowing plaintiff’s motion for alimony pendente lite, custody and support of minor children, and counsel fees. Appellant’s sole assignment of error is to the signing and entry of the judgment. Such an assignment of error presents the face of the record for review, and review is limited to the question of whether error of law appears on the face of the record, which includes whether the facts found or admitted, support the conclusions of law and the judgment. But, such an assignment of error does not present for review the *116findings of fact or the sufficiency of the evidence to support them. 1 Strong, N. C. Index 2d, Appeal and Error, § 26, p. 152.
Suffice it to say, therefore, we have carefully examined the face of the record and find no error thereon. The findings of fact, which are in considerable detail, support the conclusions of law, which in turn support the order appealed from.
Affirmed.
Judges Britt and Baley concur.